Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 1 of 20
            Case 1:21-cf-10256-RW Z Document1 Filed 08/30/21 Page 1 of20



                                                         rxOC.i ew             -   Q l-t
                                                                                       % -t5t7-;LI
                             UNITED STA TES D ISTRICT CO UR T
                              DISTRICT OF M A SSA CH USETTS

     UN ITED STATES OF A M ERICA                     Crim inalN o.21c1-10256

                                                     Violations'
                                                               .

                                                     Count One: Conspiracy to Violate the Anti-
     (l)Km GSLEY R.CHIN,                             Kickback Statute
     (2)ADITYA HUM AD,and                            (18U.S.C.j371)
     (3)SPINEFRONTIER,INC.,
                                                    Counts Tw o through Seven: Violations of the
                         Defendants                 A nti-Kickback Statute
                                                     (42U.S.C.j1320a-7b(b)(2))
                                                    Count Eight: Conspiracy to Comm it M oney
                                                    Laundering
                                                     (18U.S.C.jl956(h))
                                                    Forfeiture A llegations:
                                                     (18U.S.C.jj982(a)(l)& 982(a)(7))
                                         INDICTM EN T

          Attim csrelevantto thislndictm ent:

                                      GeneralAllezations

                                         TheDefe dants

                 DefendantK ingsley R.CH m ,M D was a Florida resident,and the founder,

    principalowner,President,ChiefExecutive Officer,and a D irectorofSPIN EFRON TIER,IN C.

                 DefendantA ditya S.HUM A D wasa M assachusettsresident,and

    SPINEFRON TIER'SChiefFinancialOfficerand V ice PresidentofBusinessD evelopm ent.

                 DefendantSPIN EFRONTIER,IN C.w asa Delaw are corporation w ith a principal

    place ofbusinessat350 M ain Street,M alden,M assachusetts02148. SPIN EFRON TIER
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 2 of 20
             Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 2 Of20




    designed,m anufactured,m arketed,and sold spinalm edicalproducts,including in theD istrictof

    M assachusetts. Surgeons used these products in spine surgeriesthatFederalhealth care

    program spaid forthroughoutthe United States.

                                   Irm artialM d icalExpœ t,LLC

                  ImpartialM edicalExpert,LLC (lM E)wasaDelawarecorporationthatidentified
    itsbusiness addressas 3296 N .FederalH ighway //11631,FortLauderdale,Florida,w hich wasa

    postoffice box. Beginning in oraround approxim ately October2013,lM E purported to

    m anagethe processpursuantto which SPINEFRON TIER'Ssurgeons subm itted hoursand

    received paymentsfrom oron behalfofSPIN EFRONTIER forpurported consulting. CHIN

    wasthe principalow nerofIM E.

                     Cœ conm iratorœ rgœ ns& TheCœ conm iratorDi<ributor

                  Surgeon 1,Dr.Jason M ontone,w asa spine surgeon who practiced m edicine in

    M issouriandKansasand usedSpineFrontierproductsin spinesurgeries.

                  Surgeon 2 was a spine surgeon who practiced m edicine in Ohio and used

    SpineFrontierproducts in spine surgeries.

                  Surgeon 3 wasa spine surgeon who practiced m edicine in New York and used

    SpineFrontierproducts in spine surgeries.

                  Surgeon 4 wasa neurosurgeon who practiced m edicine in O hio and used

    SpineFrontierproducts in spine surgeries.

                  Surgeon 5 was a spine surgeon who practiced m edicine in lllinoisand Florida and

    used SpineFrontierproducts in spine surgeries.
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 3 of 20
             Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 3 of20




                   Surgeon 6 wasa spine surgeon who practiced m edicine in Texas and used

    SpineFrontierproducts in spine surgeries.

                   Surgeon 7wasaspinesurgeon who practiced medicinein Coloradoand used

    SpineFrontierproductsin spine surgeries.

            12.    John Balzer,D istributor1,wasthe ownerand operatorofa distribution com pany,

    Blo innovationsLLC,w ho distributed SPIN EFRON TIER productsin Kansasand M issouriand

    w orked with Surgeon 1.

                                TheM e icareand Md iœ id Prograu

            13.    M edicare is a federally funded health care program thatprovidesbenefitsto

    individuals who are sixty-fiveyears ofage orolderordisabled. M edicare issubdivided into

    m ultiple Parts. M edicare PartA covershealth servicesprovided by hospitals,skilled nursing

    facilities,hospices,and hom e health agencies. M edicare PartB coversphysician servicesand

    outpatientcare.

            14.     TheCentersforMedicareandMedicaidServices(CMS),afederalagencyunder
    the United StatesD epartm entofHealth and H um an Services,adm inistersM edicare.

    lndividuals who qualify forM edicare benefksare comm only referred to asM edicare

    ddbeneficiaries.''

                    Medicaidisajointlyfundedfederalandstatehealthcareprogram thatprovides
    certain health benefitsto the disabled,aswellasto individualsand fam iliesw ith low incom es

    and resources, Atthe federallevel,CM S adm inistersM edicaid. CM S isresponsible for

    overseeing the M edicaid program in participating states,including M assachusetts and M issouri.
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 4 of 20
              Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 4 of20




    lndividualsw ho qualify forM edicaid benefits are com m only referred to asM edicaid

    çtbeneficiaries.''

                    M edicare and M edicaid are each a $$hea1th care benefitprogram ''w ithin the

    meaningofl8U.S.C.j24(b),andeachisadTederalhealthcareprogram''asdefinedby42
    U.S.C.j1320a-7b(9,thefederalAnti-KickbackStatute(AKS).
                                                TRICARE

                    TRICARE is ahealth care program adm inistered by the Defense Health Agency

    intheDepartmentofDefense. 10U.S.C.jjl071-1110b. TRICARE provideshealthcare
    insurance foractive-duty m ilitary personnel,m ilitary retirees,and m ilitary dependents.

            l8.     TRICARE isa 'ihealth care benefk program ''w ithin them eaning of 18 U .S.C.

    j24(b)andisadTederalhealthcareprogram''asdefinedbytheAKS.
                                     VdœansHœ lthAdninistration

            19.     TheVeteransHeaIthAdministration(VHA)isahealthcareprogram administered
    bytheDepartmentofVeteransAffairs. 38U.S.C.jj1701-1788. VHA provideshealthcare
    forveteransandcertain fam ily members.

            20. VHA isaSthealthcarebenefitprogram''withinthemeaningof18U.S.C.j24(b)
    and isa SsFederalhealth care program ''forpurposesoftheA KS.

                                             TheD nl ineAd

            21. AsofM arch 31,2013,the Physician PaymentsSunshineAct,42 U.S.C.j 1320a-
    7h(a)(l)(A),required medicalproductmanufacturers,such asSPINEFRONTIER,to disclose to
    CM S any paym entortransferofvalue m ade to a physician,including surgeons,or a hospital,as


                                                     4
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 5 of 20
             Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 5 of20




    wellasany physician ow nership orinvestm entin the covered m anufacturer.

                       BackgroundonA ineD rge'iœ andThàrRde ur>                 t
           22.     Often,there were tw o typesofpaym ents and reim bursem entsassociated w ith

    spine surgeries:one forthe costsofthe surgicalprocedure,and the otherforthe skilled labor

    provided by the surgeon.

                   Hospitalsand surgicalcentersw here surgeonsperform spine surgeriestypically

    subm itted a billto a patitntand a claim forreim bursem entto an insurance carrier,including

    Federalhealth care program s,forthecostsassociated w ith a surgery,including the costsof

    spinalproductsused during procedures.

           24.    Surgeonstypically subm itted,orcaused to be subm itted,a separate billto patients

    and a claim to an insurance carrier,including Federalhealth care program s,forthe surgeons'

    servicesrendered during the surgicalprocedure.

                   Spinalimplantdevicessuch as screws,rods,cages,and plateswereoften keptin

    traysorkitsthatwere held on a consignm entbasisata hospitalorsurgicalcenter. The costsof

    spinalim plants could be significant. The pricesof SPIN EFRON TIER'Sproductsvaried,

    ranging from hundredsto thousandsofdollars.

           26.    W hen a surgeon selected and used a specific spinalim plantin a surgery,the

    hospitalorsurgicalcenterordered a replenishm entim plantand paid the im plantm anufacturer

    forthe im plantused in the procedure. Often,a hospitalorsurgicalcentersentreplenishm ent

    ordersto an im plantm anufacturerlike SPIN EFRON TIER on asurgery-by-surgery basisso that

    the kitsortraysfrom w hich tht surgeon used the im plantare com pld e and ready to be ustd in a
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 6 of 20
             Case 1:21-cf-10256-RW Z Document1 Filed 08/30/21 Page 6 of20




    future surgery.

                               Obiectand PurposeoftheConspiracv

                  Theobjcctoftheconspiracywastopaybribesinconnectionwiththeuseof
    SPINEFRONTIER productsinhcalth careservicesreimbursed inwholeorin partby Fedcral

    health care program s,including M edicare,M edicaid,TRICARE,and V HA .

           28.    The purpose ofthe conspiracy wasforCH IN ,HUM A D ,SPIN EFRON TIER,and

    theirco-conspirators,know n and unknow n to the G rand Jury,to enrich them selves.

                                     Overview ofthe Conspiracv

                  Betw een in oraboutlate2012 and atleastin oraboutJune 2019,CHIN ,

    HUM A D,SPIN EFRON TIER,and theirco-conspirators paid and directed the paym entof

    m illionsofdollars in bribesto surgeons,including Surgeons 1-7,pursuantto a sham consulting

    program thatpaidthosesurgeonsbetween approximately $250 and $1,000foreach hourthe
    surgeon supposedly spentperform ing consulting services.

           30.    Surgeons 1-7 participated in SPIN EFRON TIER 'S sham consulting program by

    accepting paym ents forpurported consulting w ork they did notin factperform . Rather,they

    accepted these sham consulting paym entsasa bribe and reward fortheircontinued selection and

    usage ofSPIN EFRON TIER products.

                  During the course ofthe conspiracy,CHIN ,HUM A D,and SPIN EFRON TIER

    conspired to pay significantamountsofm oney in sham consulting paym ents,including m illions

    ofdollarsin sham paymentsto Surgeons 1-7,in exchange fortheirusing SPIN EFRON TIER

    products.


                                                  6
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 7 of 20
             Case 1:21-cr-10256-RW Z Document1 Filed 08/30/21 Page 7 of20




           32.     A lthough SPINEFRONTIER 'Ssurgeon-consulting program w aspurportedly

    directed atgathering from surgtonstechnicalfeedback aboutSPIN EFRON TIER'Sproducts,

    CHIN and HUM A D in factdesigned and used the program ,and the bribesthey paid to surgeons,

    asavehicleto inducethosesurgtonstoorderand useSPINEFRONTIER'Sproducts,andto

    reward theirselection and use ofSPIN EFRONTIER 'Sproducts,in surgeriespaid forentirely or

    in pal'
          tby health care benefitprogram s,including Federalhealth careprogram s such as

    M edicare,M edicaid,TRICARE,andVHA.

                   During the course ofthe conspiracy,CHIN ,HUM AD ,SPINEFRONTIER , and

    theirco-conspiratorspaid surgeonsasifthe surgeons had spenthundredsofhoursevaluating

    products,discussing industry trends,and educating m edicalresidents,w hen they had not.

                   ln fact,m ultiple surgeons,including Surgeons 1-7,frequently spentonly a small

    fraction oftheirreported tim e,ifany atall,perform ing actualconsulting activities for

    SPIN EFRONTIER . lnstead,on num erousoccasions,H UM AD determ ined the am ountofbribes

    SPm EFRON TIER would pay surgeonsby review ing how m any surgeriesthe surgeons

    performedusing SPINEFRONTIER'Sproductsand how much revenuethosesurgeriesgenerated

    f0rSPIN EFRONTIER.




                                                   7
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 8 of 20
             Case 1:21-cr-10256-RW Z Docum ent1 Filed 08/30/21 Page 8 of20




           35.    During the courseofthe conspiracy,CH IN ,HUM A D,SPIN EFRON TIER and

    theirco-conspiratorspaid,atleast,the following bribe am ounts'
                                                                 .



                               Surgèpn     ApproximateAmouptPaid
                              Surgeon l           $379,719
                              Surgeon 2              $255,025
                              Surgeon3               $125,288
                              Surgeon 4               $61,037
                              Surgeon 5               $35,625
                              Surgeon6               $9l1,938
                              Surgeon 7              $978,831
                                Tqtal:              $2,747,463 .


                  SPIN EFRON TIER received m illionsin netrevenue from the salesofitsproducts

    used by Surgeons l-7.

                               M annerand M eansofthe Conspiracv

                  Am ong the m annerand m eansby w hich CH IN ,H UM A D,SPIN EFRON TIER,

    and co-conspirators known and unknow n to the Grand Jury carried outthe conspiracy were the

    follow ing:

                         Paying surgeons,including Surgeons 1-7,to serve as sham consultants'
                                                                                            ,

                         Paying surgeons,including Surgeons 1-7,to use SPIN EFRON TIER

           productsin servicesprovided to patientsreim bursed in whole or in pal4 by Federalhealth

           care program s,including M edicare,M edicaid,TRICA RE,and V HA ;

                         Holding outlM E as a separate and independententity from

           SPIN EFRON TIER,despite the factthatIM E was notindependentand w as in factowned

          and controlled by CHIN and operated by HUM A D and others, in partto evade Sunshine
                                                8
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 9 of 20
           C ase 1:21-cr-10256-RW Z Docum ent1 Filed 08/30/21 Page 9 Of20




         Actreporting obligations;

                d.      U sing IM E asa vehicle to funnelbribepaym ents to surgeons,including

         Surgeons 1-7,and to concealthetrue nature ofthe relationship between

         SPIN EFRON TIER and those surgeons;
                        Directing surgeons,including Surgeons 1-7,to billSPIN EFRON TIER ,via

         IM E,forpurported consulting hoursbased noton tim e spentconsulting,buton the

         num berand type ofsurgeriesthe surgeon perform ed,including surgeriespaid forby

         Federalhealth care program s;

                        Selecting surgeons,including Surgeons 1-7,to participate in the

          SPIN EFRON TIER consulting program based noton theirbackground,qualifications,

          education,and experience,butinstead on theirability and w illingnessto use

          SPIN EFRON TIER 'Sproductsin theirsurgeries,including surgeriespaid forin whole or

          in party by Federalhealth careprogram s;

                 g.     Adjustingtheamountofthebribebaseduponthetypeofprocedure
          performed by the surgeons,including Surgeons 1-7,
                                                          .

                        Adjustingtheamountofthebribebaseduponthenumberofprocedures
          perform ed by the surgeons,including Surgeons 1-7;

                        Paying surgeons,including Surgeons 1-7,forreported consulting hours

          despitethe sham nature ofthose reported hours;

                        Creating recordsand docum ents,including purportedly legitim ate

          contracts,designed to m ake the sham consulting program appearlegitim ate;


                                                 9
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 10 of 20
             Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 10 of20




                   k.      M isrepresenting,concealing,and hiding actsperform ed in furtherance of

            the conspiracy.

                              O vertAçjs in Fur4herance gfthe Conspiracv

            38.    From in orabout2012 through atleastin oraboutJune 2019,CHIN , HU M AD ,

     SPIN EFRONTIER,and co-conspiratorsknow n and unknow n to the Grand Jury com m itted and

     caused to be com m itted the follow ing overtacts,am ong others,in furtherance ofthe conspiracy:

                   a.     Chin inform ed Surgeon 1thatthe m oreproducts Surgeon 1 used across

     differentSPINEFRONTIER productlines,thebetterSurgeon 1'sfnancialopportunitieswould

     be.

                   b.     O n oraboutM arch 11,2013,H UM AD sentan em ailto Surgeon 1, copied

     to CHIN ,and attached a C linicalAdvisor/Consulting A greem entthatstated Surgeon l could

     billSPINEFRONTIER up to600hoursand$300,000annually based on Surgeon 1'sççincreased
     interestand availability forfeedback on several''SPINEFRON TIER products. CH IN

    responded to HUM AD :içr
                           fhxs.''

                          CHIN and H UM AD each told Surgcon 2 that,pursuantto hisagreem ent

    w ith IM E,hc wasto Iog his hoursasone hourforeach cervicalsurgery,and two hoursforeach

    lumbarsurgery intheonlineportaladm inistered by IM E. CHIN andHUM AD explained to

    Surgton 2 thatht w asSsevaluating''SPIN EFRON TIER 'Sproductsby using thtm in surgery,

    notw ithstanding thatSurgeon 2'sw ritten contractw ith lM E expressly stated thathe would notbe

    paid forhoursspentperform ing surgery.




                                                   10
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 11 of 20
            Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 11 Of20




                         HU M AD told Surgeon 3 thatSPIN EFRON TIER would approve m ore of

    Surgeon 3's subm itted consulting hoursifheused m ore expensive SPINEFRON TIER products.

                         H UM A D told Surgeon 4 thathe could subm itone to one and a halfhours

    forevery cervicalconstructevaluation and two hours forevery lum barconstructevaluation.

    H UM A D told Surgeon 4 thatSPIN EFRON TIER would pay him each tim e he used

    SPINEFRON TIER 'Sproducts;one am ountforcervicalproducts,and anotheram ountforlum bar

    products,

                         HUM AD had a conversation w ith Surgeon 4 in which HUM A D inform ed

    Surgeon 4 thatifSurgeon 4 used m ore ofSPTNEFRON TIER'Sproducts,then SPINEFRON TIER

    could pay him m ore m oney.
                  g.     O n oraboutSeptem ber 13,20l5,CHIN em ailed HU M A D and othersand

    stated,inpart,i$Iwanttoshow thistotheCAB (ClinicalAdvisoryBoard)tothem (sicjhearwhat
    they think aboutus setting these targets for them to hitand show how each targetnum bercould

    translate into lM E monthly consulting fees as a rew ard.'' ln thatsam e em ail,CHIN also stated

    (dlelachsurgeonhastheabilitytofindusatleast$25K perweekthatisbetterthantryingtoraise
    m oney.
                          On oraboutSeptem ber 14,2015,HUM AD fonvarded CHIN 'Sem ailto an

    em ployee and directed her to com pile the inform ation requested in CHlN 'S Septem ber 13,2015

    em ail. HUM AD stated,$T 1s see m e in m y offce firstthing this m orning to discuss the report

    below ifanyquestions-needdonebynoonl.j''



                                                  11
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 12 of 20
            Case 1:21-cr-1O256-RW Z Docum ent1 Filed 08/30/21 Page 12 Of20




                         HU M AD had a conversation w ith Surgeon 5 in which H UM A D inform ed

    Surgeon 5 that SPINEFRONTIER would compensate him based on the number and type of

    surgeries Surgeon 5 perform ed with SPINEFR ON TIER 'S products. A tno tim e did H UM AD ,

    CHIN ,or anyone else from SPIN EFRRON TIER ask Surgeon 5 how m uch tim e he had spent

    consulting.

                         By atleaston oraboutthe follow ing dates,Surgeons 1-7 entered into sham

    consulting agreem ents w ith SPIN EFRON TIER,through IM E, in addition to other pre-existing

    sham directconsulting agreem entsw ith SPIN EFRONTIER:

                     OvertAct Surgeon           DateofIM E W ritten Contract
                        k.    Surgeon l               Decem ber 1,20l3
                        1.    Sur eon 2          Late 20l3 contractundated
                        m.    Sur eon 3               Februar 27,2013
                        n.    Surgeon 4                  June l,2014
                        o.    Surgeon 5                October 17,2013
                        p.    Surgeon 6                 A pril20,2014
                        q.    Surgeon 7                 April1,2014

                         On oraboutthc following dates,am ong others,the surgeon listed below

    subm itted,orcaused to be subm itted,a requestforpaym entto SPIN EFRON TIER,directly and

    through IM E,forconsulting hourspurportedly worked. A saresult,CHIN ,H UM A D and

    SPIN EFRON TIER,directly and through IM E,paid orcaused to bepaid bribes to the surgeons,

    and during the sam e period,the surgeonsperform ed a procedure reim bursed in w hole orin part

    by a Federalhealth careprogram :




                                                  12
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 13 of 20
              Case 1:21-cr-10256-RW Z Docum ent1 Filed 08/30/21 Page 13 of20




       Overt Surgeon          ServicePeriod         Rejpest,fqr
                                                              .      FederplHealth Care
        A ct                                         Pa m elit            Pro ram
         s.     Surgeon 1       M ay 1,2013 -      June 15,2013           M edicare
                                June 15,2013
         t.     Surgeon 2       June 1,2015 -        July 7,2015          M edicare
                                June 30,20l5
         u.     Surgeon 3      M arch 1,2016 -      A pril7,2016           V HA
                               M arch 3l,2016
         v.     Surgeon 4       June 1,2015 -        July 1,20l5          M edicare
                                June 30,2015
        w.      Surgeon 5     October1,2015 -    N                        M edicare
                              O                    ovem ber24,20l5
                                ctober31,2015
         x.     Surgeon 6   D ecem ber 1,2018-     January 1,2019         M edicare
                             Decem ber3l,20l8
         y.     Surgeon 7   A pril1,2016 - April    M ay 3,2016          M edicare
                                   30,2016
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 14 of 20
            Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 14 Of20




                                             CO UN T ON E
                            Conspiracy to V iolatethe Anti-K ickback Statute
                                            (l8U.S.C.j371)
    The Grand Jury charges:

                   The Grand Jury re-alleges and incorporatesby reference paragraphs l-38 ofthis

    lndictm ent.

           40.     Betw een at least in or about late 2012 and at least in or about June 20l9,in the

    D istrictofM assachusettsand elsew here,the defendants

                                         (l)KINGSLEY R.CHIN,
                                        (2)ADITYA HUMAD,and
                                       (3)SPINEFRONTIER,INC.,
    conspired w ith each otherand w ith others known and unknown to the Grand Jury to com m itan

    offense against the United States,to wit, violation of the Anti-Kickback Statute, 42 U.S.C.

    jj1320a-7b(b)(2),thatis,to knowingly and willfully offerand payremuneration,directly and
    indirectly,overtly and covertly,in cash orin kind,thatis,bribes,to induce the purchase of,lease

    of, order of, arranging for use of,or recom m endation of goods, services, and item s,namely,

    SPIN EFRON TIER spinalimplantsand products,forw hich paym entm ay be m ade in w hole orin

    partby a Federalhealth care program .

           A l1in violation ofTitle 18,United States Code,Section 371.




                                                   14
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 15 of 20
              Case 1:21-cr-10256-RW Z Document1 Filed 08/30/21 Page 15 of20




                                         COUN TS TW O- SEV EN
                                  V iolationsofthe Anti-K ickback Statute
                                (42U.S.C.jjl320a-7b(b)(1)(B),(b)(2)(B))
                     The Grand Jury re-alleges and incorporates by reference paragraphs 1-38 of this

     lndictm ent.

                     Between approxim ately in oraboutlate 2012 and atleastin oraboutJune 2019,in

     the D istrictofM assachusettsand elsew here,the defendants,

                                          (1)KINGSLEY R.CHIN
                                          (2)ADITYAHUMAD an)
                                         (3)splxnlrRox-rlER,ixc.,
     did know ingly and w illfully offerand pay rem uneration to each Surgeon Iisted in the table below ,

     directly and indirectly,overtly and covertly,in cash and in kind,that is, bribes,to induce the

     purchaseof,leaseof,orderof,and arranging foruseof,and recommendation ofgoods,services

     and items,nam ely,SPIN EFRON TIER spinalim plantsand products,forw hich paym entm ay be

     m ade in w hole orin partby a Federalhealth care program .

       Count        Sur eon                                  Pa m ents
                                Defendantsoffered and paid Surgeon lbribestotaling
                    Surgeon l   approximately $379,719,includingapaymentof$14,250on or
                                aboutSeptem ber4,20l5.

                                Defendantsoffered and paid Surgeon 3 bribestotaling
                    Surgeon 3   approximately $125,288,includingapaymentof$2,375 on orabout
                                M arch l3,20l7.

                                Defendantsoffered and paid Surgeon 4 bribestotaling
         4          Surgeon 4   approximately $61,037,includinga paymentof$2,850 in orabout
                                October2015.

                                Defendantsoffered and paid Surgeon 5 bribestotaling
                    Surgeon 5   approximately $35,625,including apaymentof$4,750 onorabout
                                January 19,2016.
                                                     15
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 16 of 20
            Case 1:21-cr-10256-RW Z Document1 Filed 08/30/21 Page 16 Of20




      Count     Sur eon                               Pa mènis'
                            Defendantsoffered and paid Surgeon 6 bribestotaling
        6       Surgeon 6   approximately $911,938,includingapaymentof$40,000 onor
                            aboutA pril30,2019.

                            Defendantsoffered and paid Surgeon 7 bribestotaling
        7       Surgeon 7   approximately $978,831,includingapaymentof$21,375on or
                            aboutJuly 6,20l8and $40,000 onoraboutApril30,2019.

            Al1inviolationofTitle42,UnitedStatesCode,Section 1320a-7b(b)(2)(B).




                                               16
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 17 of 20
             Case 1:21-cr-1O256-RW Z Document1 Filed 08/30/21 Page 17 Of20




                                           CO UN T EIGHT
                               Conspiracy to Com m itM oney Laundering
                                           (18U.S.C.j1956(h))
                    The Grand Jury re-alleges and incorporates by reference paragraphs l-38 of this

     Indictment.

            44.     From approxim ately in oraboutSeptem ber20l3 untilatleastin oraboutJune2019,

     in the D istrictofM assachusettsand elsew here,the defendants,

                                         (l)KINGSI-EY R.CHIN
                                        (2)ADITYA HUMAD,anL
                                       (3)SPINEFRONTIER,INC.,
     conspired w ith each otherand with othersknown and unknown to the Grand Jury to conductand

     attem ptto conductfinancialtransactions,to w it,transferring and causing to be transferred,funds

     to a corporation,lm partialM edicalExpert,LLC,to pay,directly and indirectly,illegalbribes to

     surgeon physicians, know ing that the property involved in such transactions represented the

     proceedsofsom e form of unlawfulactivity,and which in factinvolved the proceedsofspecified

     unlawfulactivity,thatis,paym entofrem uneration,directly and indirectly,overtly and covertly,

     in cash and in kind,thatis,bribes,in violation ofTitle 42,United States Code,Section 1320a-

     7b(b)(2)(B),andknowingthatthetransactionsweredesigned,inwholeandinpart,toconcealand
     disguisethe nature,location,source,ownership,and controlofthe proceedsofspecified unlawful

     activity,inviolationofTitle18,UnitedStatesCode,Section l956(a)(l)(B)(i).
                   A1linviolationofTitlel8,UnitedStatesCode,Section l956(h).




                                                   17
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 18 of 20
             case 1:21-cr-10256-RW Z Document1 Filed 08/30/21 Page 18 of20




           KICKBA CK AN D KICKBA CK CON SPIRA CY FORFEITURE A LLEGA TION S
                                           (l8u,s.c.j982(a)(7))
            45.    Upon conviction of one orm ore ofthe offenses set forth in Counts O ne through

     Seven,the defendants,

                                          (l)ltlxGsl-Ev R.culx
                                         (2)ADITVAHUMAD.anL
                                         (3)splxEyRoxTlER,ixc.,
     shallforfeittotheUnitedStates,pursuanttoTitle l8,United StatesCode,Section982(a)(7),any
     property,real or personal, which constitutes or is derived,directly or indirectly, from gross

     proceedstraceable to the offense.

            46.    lf any of the property described in Paragraph 45, above, as being forfeitable

     pursuanttoTitle18,UnitedStatesCode,Section981(a)(7),asaresultofanyactoromissionof
    thedefendants
                          a. cannotbe located upon the exerciseofdue diligence;

                          b. hasbeen transferred orsold to,ordeposited w ith,a third party;

                          c. hasbeenplacedbeyondthejurisdictionoftheCourt;
                          d. hasbeen substantially dim inished in valuc;or

                          e. hasbeen comm ingled w ith otherproperty which cannotbe divided
                             w ithoutdifficulty;

     itisthe intentionoftheUnitedStates,pursuantto Title l8,United StatesCode,Section982(b),
     incorporatingTitle21,United StatesCode,Section 853(p),to seekforfeitureofanyother
     property ofthe defendantsup to the value ofthe property described in Paragraph 45 above.

            AIlpursuanttoTitlel8,UnitedStatesCode,Section982(a)(7).
                                                  18
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 19 of 20
             Case 1:21-cr-10256-RW Z Document1 Filed 08/30/21 Page 19 of20




                       M ON EY LAUN DERIN G FORFEITURE ALLEGATION
                                         (18U.S.C.j982(a)(l))
            47.    Upon conviction ofthe offensesetforth in CountEight,the defendants,

                                     (l)    KINGSLEY R.CHIN
                                    (2) ADITYA HUMAD,ai
                                   (3)     SPINEFRONTIER,INC.,
      shallforfeittotheUnitedStates,pursuanttoTitlel8,UnitedStatesCode,Section982(a)(l),
      any property,realorpersonal,involved in such offense,and any property traceable to such

     property.

            48.    lfany ofthe property described in Paragraph 47,above,asbeing forfeitable

     pursuanttoTitlel8,UnitedStatesCode,Section982(a)(l),asaresultofanyactoromissionof
     the defendants

                   a. cannotbe located upon the exercise ofdue diligence;

                   b. hasbeen transferred orsold to,ordeposited w ith,a third party;

                      hasbeenplacedbeyondthejurisdictionoftheCourt;
                   d. hasbeen substantially dim inished in value;or

                   e. hasbeen com m ingled with otherproperty w hich cannotbe divided without
                      difficulty;

     itistheintentionoftheUnitedStates,pursuanttoTitlel8,UnitedStatesCode,Section982(b),
     incorporatingTitle21,UnitedStatesCode,Section853(p),toseekforfeitureofanyother
     property ofthe defendantsup to the value ofthe property described in Paragraph 47 above.

            AllpursuanttoTitle l8,United StatesCode,Section982(a)(1).



                                                  19
Case 0:21-mj-06507-AOV Document 1 Entered on FLSD Docket 09/07/2021 Page 20 of 20
             Case 1:21-cr-1O256-RW Z Docum ent1 Filed 08/30/21 Page 20 of20




                                                         '




                                                                     #
                                                                 $       .




                                                             P RICK M .CALLA HAN
                                                             DA VID J.DERU SH A
                                                             A BRAH AM R.GEORGE
                                                             DA VID G.I-AZA RUS
                                                             AssistantU nited States Attorneys

     DISTRICT OFMASSACHUSEITS. August 1
                                      $12021.   -   ,




                                                             A TRUEBI/L
                                                             -

                                                             FOREpkRsox



     Distl'ictofM assachusetts'
                              .AUGUST 9* , 2021
     Returned into the DistlictCourtby the Grand Jurorsand filed.


                                                              /s/Dawn M .King 4:22pm
                                                             DEPUTY CLERK




                                                    20
